On November 29, 1994, the defendant was sentenced to the Montana State Prison for the term of one hundred (100) years for the crime of Attempt, Deliberate Homicide, a felony. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, from July 9, 1994 through November 29, 1994, *28for 138 days. It is further ordered that because the defendant, while engaged in the commission of the offense of Attempt, Deliberate Homicide, a Felony, knowingly used a dangerous weapon, to wit: dousing the victim with gasoline and setting her on fire by use of a cigarette lighter; he is hereby sentenced to the term often (10) years in the Montana State Prison. This term of imprisonment shall be served consecutively with the term imposed for the commission of the crime of Attempt, Deliberate Homicide, a Felony as charged in the amended information. It is further ordered that defendant shall not be eligible for parole placement in any supervised release program or for placement in any program or facility besides Montana State Prison for the first twenty-five (25) years of the sentence imposed in this case. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction. The Clerk of District Court is hereby ordered to deliver the said sum of twenty dollars ($20.00) to the treasurer of this county. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of one hundred twenty dollars ($120.00) a year prorated at ten dollars ($10.00) a month for the number of months that he is hereunder supervision. The fee is payable to the Clerk of Court.
DATED this 19th day of April, 1995.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition is dismissed pending appeal. The defendant will be allowed to refile his application at a later time.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.